After the proceeding was transferred to this Court, we were advised, by respondent’s brief, that respondent modified its determination terminating petitioner’s rent subsidy so as to reinstate the subsidy, retroactive to May 1, 2007, upon certain conditions. Petitioner’s reply brief does not contend that the conditions are unduly burdensome; in any event, the deadlines for meeting the conditions passed before the date of oral argument without petitioner having sought a stay (cf. Matter of Citineighbors Coalition of Historic Carnegie Hill v New York City Landmarks Preserv. Commn., 2 NY3d 727 [2004]). Therefore, even if this Court were to vacate the original determination, our decision would have no practical effect. Concur — Tom, J.E, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.